 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICO J. QUIROGA, III,                             Case No. 1:15-cv-01697-AWI-JDP
12                        Plaintiff,                      ORDER DENYING MOTIONS
                                                          REQUESTING DISCOVERY
13            v.
                                                          ECF Nos. 69, 70
14    TIMOTHY KING, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Before the court are plaintiff’s two discovery requests. ECF Nos. 69,

19   70. Plaintiff appears to be erroneously filing discovery requests with the court instead of serving

20   them on defendants. To the extent plaintiff has a discovery dispute with defendants, plaintiff’s

21   motions are denied for failure to comply with Rule 37. See Fed. R. Civ. P. 37(a)(1) (requiring the

22   parties to meet and confer regarding discovery disputes before bringing them to the court).

23   Further, it appears that plaintiff seeks initial disclosures, see ECF Nos. 69, 70, but that this

24   proceeding is exempt from initial disclosures, see Fed R. Civ. P. 26(B)(iv). Accordingly,

25   plaintiff’s motions requesting discovery, ECF Nos. 69, 70, are denied.

26
27

28
                                                         1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    October 17, 2019
 4                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 204
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  2
